Exhibit 10.21

Description of Certain Compensatory Arrangements

Executive Compensation

Varian Medical Systems, Inc. (the “Company”) does not have a written employment
agreement with any of its executive officers.  The annual base salary for
calendar year 2014 for each of the Company’s Principal Executive Officer,
Principal Financial Officer, and certain executive officers (the “executive
officers”) is as follows:

 

Name

   

Base Salary

   

Dow R. Wilson,

President and Chief Executive Officer

$

945,000

   

Elisha W. Finney,

Executive Vice President, Finance and Chief Financial Officer

$

590,947

   

Kolleen T. Kennedy,

Senior Vice President and President, Oncology Systems

$

572,069

   

Robert H. Kluge,

Senior Vice President and President, Imaging Components Businesses

$

463,316

   

John W. Kuo,

Senior Vice President, General Counsel and Corporate Secretary

$

433,708

   

On November 14, 2013, the Compensation and Management Development Committee (the
“Compensation Committee”) set the performance goals for fiscal year 2014 under
the Company’s Management Incentive Plan (“MIP”) for the executive officers.  For
fiscal year 2014, the Compensation Committee established a pool of funds equal
to one and one-quarter percent (1.25%) of the Company’s fiscal year 2014
earnings before interest and taxes (“EBIT”) results (the “MIP Bonus Pool”) to be
available for annual cash incentives under the MIP to this group.  The
Compensation Committee has discretion to pay each of these executive officers
less than their corresponding share of the MIP Bonus Pool.  Such discretion
shall be exercised by the Compensation Committee based on the achievement of
performance goals in the following categories in fiscal year 2014 over fiscal
year 2013 and any other factors determined by the Compensation Committee in its
sole discretion:  EBIT growth, revenue growth, orders growth, the executive
officer’s individual performance and such other factors determined by the
Compensation Committee in its sole discretion.  Payment under the MIP to the
executive officers may vary from $0 to the maximum of the lesser of two times
their target participation level or a specified percentage of the MIP Bonus Pool
based upon achievement of such performance goals.

Set forth below are payout levels for each executive officer if the target and
maximum levels under the MIP are achieved:

   

 

Name

   

Target

   

Maximum (the lesser of
the following)

   

   

   

As a % of
base salary

   

   

As a % of
base salary

   

   

As a % of MIP

Bonus Pool

   

Dow R. Wilson

   

   

120

%

   

   

240

%

   

   

39

%

Elisha W. Finney

   

   

83

%

   

   

166

%

   

   

17

%

Kolleen T. Kennedy

   

   

83

%

   

   

166

%

   

   

16

%

Robert H. Kluge

   

   

78

%

   

   

156

%

   

   

12

%

John W. Kuo

   

   

68

%

   

   

136

%

   

   

10

%

These executive officers have also been extended certain perquisites, such as
use of a leased automobile under the Company’s Executive Car Program, which
provides a leased vehicle costing up to $82,000 for the Chief Executive Officer
and leased vehicles costing up to $68,000 for the other executive officers and
covers insurance, maintenance expenses and fuel costs. Participants have an
option to purchase the car at the end of its three-year lease period or upon
retirement.



 

   





--------------------------------------------------------------------------------

The Company does not permit its executive officers to use the Company’s
fractionally owned aircraft for purely personal trips. However, the Company
allows and includes in an executive officer’s compensation, as applicable,
aircraft use attributable to permitted spousal use of the fractionally owned
aircraft for business purposes and spousal travel on commercial airplanes deemed
valuable and appropriate for business purposes.  

The Company reimburses executive officers and non-executive officers for
financial planning, estate planning, tax planning, tax return preparation and
financial counseling services (to a maximum of $6,500 per year and uncapped for
the Chief Executive Officer).  The Company also reimburses certain individuals,
including all executive officers and non-executive officers, for annual medical
examinations (up to a maximum of $4,000 per year).  

Additionally, for the benefit of the executive officers, the Company also
provides a Company supplemental contribution match representing retirement
contributions which could not be contributed to the executive officers’
qualified retirement accounts due to Internal Revenue Code limitations.  

Compensation of Directors

Annual Cash Compensation. Each non-employee director receives an annual retainer
of $45,000, except that the lead director receives an annual retainer of
$60,000, or in the case of a new director or lead director a pro-rata portion
thereof. The chairs of the Compensation and Management Development Committee and
the Nominating and Corporate Governance Committee also receive an additional
$10,000 annual retainer for serving in these positions, and the chair of the
Audit Committee receives an additional $15,000. Each non-employee director also
receives $2,000 for each Board meeting attended ($1,000 if the Board meeting was
an in-person meeting and the director attended by telephone or video
conference), and $1,500 for each committee meeting attended ($750 if the
committee meeting was an in-person meeting and the director attended by
telephone or video conference).  Directors who are employees receive no
compensation for their services as directors.  All directors, however, receive
reimbursement for out-of-pocket expenses of the directors’ associated with
attending Board and committee meetings and for expenses related to directors’
continuing education programs.  Non-employee directors may elect to receive cash
compensation as full-value shares of the Company’s common stock, at a value
equal to the fair market value of the Company’s common stock on the date that
the foregone cash compensation otherwise would have been paid.  Directors may
alternatively elect to defer their retainer and/or meeting fees under the
Company’s Deferred Compensation Plan, subject to the restrictions of applicable
tax laws.  

Equity Compensation.  New non-employee directors do not receive initial equity
awards, but each continuing non-employee director receives an annual grant of
non-qualified stock options to purchase 5,000 shares of common stock at an
exercise price equal to the fair market value (i.e., the closing price) of the
underlying shares of the Company’s common stock on the date of grant and an
annual grant of Deferred Stock Units having a fair market value on the date of
grant of $100,000, based on the fair market value of the Company’s common stock
on the date of grant (typically the date after the Company’s annual meeting of
stockholders).  

Compensation for Levy as a Non-Executive Employee

In his role as a non-executive employee of the Company (and in addition to his
responsibilities as Chairman of the Board), Dr. Levy provides on-going advice
and counsel to the management of the Company on strategic business and
technological matters, and is involved with investor groups and key customers.
 In connection with this non-executive employee role, Dr. Levy receives the
following compensation:

 

·

base salary at a rate of $160,000 per annum;

·

provision of a leased office space;

·

provision of an administrator; and

·

eligibility for the Corporation’s non-executive employee health and welfare
benefit plans, subject to his election and contributions towards those benefit
plans, as well as the Employee Incentive Plan.

Dr. Levy does not receive any separate compensation for his duties serving on
the Board.  

   

 

   



--------------------------------------------------------------------------------